Order, Supreme Court, New York County (Charles E. Ramos, J.), entered December 3, 2009, which, in an action alleging breach of contract, denied defendants’ motion to dismiss the complaint, unanimously affirmed, with costs.
The motion court properly determined that plaintiffs breach of contract claims were not time-barred. According to the complaint, payment for the work plaintiff performed under the subcontract with defendants was conditioned upon the processing and disposition of payment claims with the owner of the construction project. The breach of contract claims therefore did not accrue until 2006, when the payment claims were finally processed and defendants failed to pay the liquidated amounts, and not, as defendants contend, when plaintiff initially completed the work (see John J. Kassner & Co. v City of New York, 46 NY2d 544, 550 [1979]).
*472We have considered defendants’ remaining arguments and find them unavailing. Concur — Tom, J.E, Andrias, Sweeny, DeGrasse and Román, JJ.